Name: Commission Regulation (EEC) No 2977/85 of 24 October 1985 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 285/60 Official Journal of the European Communities 25. 10 . 85 COMMISSION REGULATION (EEC) No 2977/85 of 24 October 1985 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 231 /85 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 1 297/85 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (5), as last amended by Regulation (EEC) No 1474/84 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2881 /85 Q ; Whereas, in the absence of the target price for the 1985/86 marketing year for colza and rape seed and in the absence of the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed, the amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed has been obtain ­ able only provisionally on the basis of the target price and the monthly increase as last proposed by the Commission to the Council for the marketing year 1985/86 ; whereas this amount may, therefore , be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1985/86 marketing year is known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2881 /85 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 (8) shall be as set out in the Annexes hereto . 2 . The amount of the subsidy in the case of advance fixing for October, November, December 1985, January, February and March 1986 for colza and rape seed will , however, be confirmed or replaced as from 25 October 1985 to take into account the indicative price which is fixed for these products for the 1985/86 marketing year, and the amount of the monthly increase for November, December 1985, January, February and March 1986 for colza and rape seed . Article 2 This Regulation shall enter into force on 25 October 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 October 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 26 , 31 . 1 . 1985, p. 12 . (3) OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 137, 27 . 5 . 1985 , p . 1 . O OJ No L 167, 25 . 7 . 1972, p . 9 . (6) OJ No L 143, 30 . 5 . 1984, p . 4. f) OJ No L 277, 17 . 10 . 1985, p . 18 . ( 8 ) OJ No L 266, 28 . 9 . 1983, p. 1 . 25. 10 . 85 Official Journal of the European Communities No L 285/61 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 25,596 (') 26,11 6 (') 26,546 (') 26,566 (') 26,244 (') 26,264 (  ) 2. Final aids | Seeds harvested and processed in :  Federal Republic of Germany (DM) 62,53 (') 63,77 (') 64,83 (') 65,05 (') 64,34 (  ) 64,89 (')  Netherlands (Fl) 70,46 (') 71,86 (') 73,02 (  ) 73,26 (') 72,47 (') 73,03 (')  BLEU (Bfrs/Lfrs) 1 187,96 (  ) 1 212,09 (*) 1 232,05 (&gt;) 1 232,10 (') 1 217,12 (') 1 211,06 (')  France (FF) 176,90 (') 180,54 (') 183,21 (') 182,65 (') 180,27 (') 180,34 (')  Denmark (Dkr) 215,39 (') 219,77 (') 223,38 (') 223,55 (') 220,84 (') 220,52 (')  Ireland ( £ Irl) 19,200 (') 19,590 (  ) 19,909 (') 19,883 (') 19,640 (') 19,550 (')  United Kingdom ( £) 15,814 (') 16,135 (1) 16,401 (') 16,41 3 (') 16,21 3 (') 16,065 (')  Italy (Lit) 36 264 (') 37 032 (') 37 491 (') 37 310 (') 36 755 (') 36 528 (  )  Greece (Dr) 1 887,01 (') 1 940,23 (') 1 981,22 (') 1 966,51 (') 1 905,33 (') 1 890,61 (') (') On the basis of the Commission s last proposal concerning the indicative price and subject to confirmation by the Council s decision . ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 32,065 32,680 33,295 34,356 34,856 2. Final aids I Seeds harvested and processed in :  Federal Republic of Germany (DM) 78,24 79,71 81,20 83,85 85,05  Netherlands (Fl) 88,16 89,81 91,46 94,45 95,80  BLEU (Bfrs/Lfrs) 1 488,19 1 516,74 1 545,28 1 593,53 1 616,73  France (FF) 221,76 226,07 229,98 236,73 240,22  Denmark (Dkr) 269,83 275,00 280,18 289,10 293,31  Ireland ( £ Irl) 24,052 24,514 24,971 25,721 26,096  United Kingdom ( £) 19,812 20,192 20,573 21,230 21,539  Italy (Lit) 45 542 46 451 47 159 48 578 49 308  Greece (Dr) 2 413,45 2 476,39 2 539,33 2 662,87 2 710,19 \ ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,210800 2,204010 2,197590 2,191470 2,191470 2,173090 Fl 2,494780 2,490100 2,485570 2,480480 2,480480 2,465980 Bfrs/Lfrs 44,783900 44,802600 44,818900 44,830500 44,830500 44,882000 FF 6,744040 6,751170 6,760490 6,772570 6,772570 6,816500 Dkr 8,017830 8,025210 8,027270 8,029000 8,029000 8,040730 £ Irl 0,713911 0,714892 0,715710 0,716408 0,716408 0,718465 £ 0,586315 0,588046 0,589648 0,590977 0,590977 0,594532 Lit 1 492,26 1 499,79 1 506,47 1 513,07 1 513,07 1 530,77 Dr 129,62590 129,64140 129,65290 129,65630 129,65630 129,69950